Citation Nr: 0800012	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
REMAND

The veteran had active military service from February 1965 to 
January 1967, including service in Vietnam during the Vietnam 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied the 
veteran's request to reopen his claim for service connection 
for PTSD on the grounds of no new and material evidence.  

In August 1990 the veteran appeared and testified at RO 
hearing in Wichita, Kansas.  In May 2000 he also appeared and 
testified at an RO hearing in New Orleans, Louisiana.  The 
transcripts of those hearing are of record.

The veteran seeks service connection for PTSD, which he 
attributes to trauma during his service in Vietnam.  

Review of the record reveals that numerous requests were made 
in 1987 for service medical records (SMRs) and service 
personnel records (SPRs); however, the only documents ever 
received were a copy of the veteran's enlistment examination, 
and a copy of his DD-214.  

In January 1989 the Board denied service connection for PTSD 
on the grounds that the veteran did not suffer from PTSD.  

VA treatment records compiled since the 1989 Board decision 
confirm a current diagnosis of PTSD.  

In July 1995 the Board issued another decision on the merits 
in which it again denied service connection for PTSD, this 
time because a nexus to an in-service stressor had not been 
established.  

In December 1998 the Board denied the veteran's request to 
reopen his claim for service connection for PTSD on the 
grounds that the evidence compiled since July 1995, while 
new, did not contain specific and verifiable stressor 
information.

In February 1999 the veteran submitted correspondence that 
was treated by the RO as a request to reopen his claim for 
service connection for PTSD.  PTSD treatment records dated in 
February 1999 contain the following information:

TRAUMA: Data indicate that this veteran 
was driving a truck (he served in a 
transportation unit) from Lon Binh to Ben 
Hoa, as part of a daily transportation 
run, when one of the other trucks in the 
convoy was blown up directly in front of 
him.  He saw men killed, and sees this in 
his flashbacks and nightmares.  He 
believes this occurred on November 7, 
1966.  He was TDY [temporary duty] with 
the 101st Infantry, stationed in Ben Hoa.

DD-214 confirms that the veteran's last unit of assignment 
was with the 4th Transportation Command.  However, there is 
no indication in the record that verification of the event 
described with particularity in the February 1999 treatment 
record was ever attempted.  On remand, the veteran should 
provide the names of the people killed so the RO can attempt 
to verify the incident.  

In June 1999 the RO denied the claim on the grounds of no new 
and material evidence.  In October 2002 the RO received a 
letter from a VA medical provider regarding the veteran's 
treatment for PTSD.  In May 2003 the RO sent the veteran a 
letter which advised him with regard to service connection in 
general, and which included a PTSD questionnaire.  In July 
2003 the RO issued a rating decision denying the veteran's 
request to reopen his claim for service connection on the 
grounds of no new and material evidence.  

In August 2003 the veteran submitted the requested stressor 
information and a letter from his VA PTSD treatment provider.  
In September 2003 the RO issued another rating decision, 
again denying the veteran's claim on the grounds of no new 
and material evidence.  The RO thereafter sent the veteran a 
letter in February 2004 informing him of the criteria for 
establishing new and material evidence and for establishing 
service connection.

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. at 9-10.  

Although the February 2004 letter did inform the veteran that 
his claim for service connection for PTSD was previously 
denied and that new and material evidence was required to 
reopen the claim, neither it nor the May 2003 letter 
discussed the basis for the prior denial, and there is no 
subsequent letter that complies with the holding in Kent.  
Kent v. Nicholson, 20 Vet. App. 1; see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006) (holding 
that notice cannot be cobbled together out of unrelated 
decisional and post-decisional documents, such as rating 
decisions and statements of the case).  The matter must 
therefore be remanded for issuance of notice in compliance 
with Kent.  This is particularly imperative in this case 
since SMRs and SPRs have not been found (see, e.g., Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996)), and in light of the 
veteran's August 2005 plea for assistance in the development 
of his stressor information.  Complete notice in compliance 
with Dingess v. Hartman, which informs the veteran of how VA 
determines effectives and disability ratings, should also be 
issued.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since this matter is being remanded, the RO should 
also accord the veteran a chance to provide additional 
details which would allow verification of his stressors.  

In addition to the foregoing, the Board notes that in June 
2005 the RO received VA medical records documenting treatment 
for PTSD from June 2004 to June 2005.  In August 2005 the RO 
received VA medical records documenting treatment for PTSD 
from August 2003 to August 2005.  

VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

Review of the record reveals that the veteran was not issued 
a Supplemental Statement of the Case (SSOC) after the RO's 
receipt of the aforesaid evidence.  If the claim is not 
resolved to the veteran's satisfaction on remand, the SSOC 
issued, before the case is returned to the Board, must 
address the evidence obtained after the Statement of the Case 
was issued.  See 38 C.F.R. § 19.31.

The Board also notes that the veteran receives mental health 
care through the New Orleans Veterans' Affairs Medical Center 
(VAMC).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  
Accordingly, the RO should request VA medical records 
pertaining to the veteran that are dated from August 2005 to 
the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue notice to the veteran with regard 
to his claim for service connection for 
PTSD that articulates the basis of the last 
final denial; notifies the veteran of the 
evidence and information necessary to 
reopen his claim; and notifies the veteran 
of the evidence required to establish 
entitlement to his underlying service 
connection claim.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The RO should also 
send the veteran complete notice in 
compliance with Dingess/Hartman v. 
Nicholson which informs the veteran of how 
VA determines disability ratings and 
effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)

2.  Request the veteran to describe his 
stressor events separately; provide the 
date (within two months) of each stressful 
event(s); the names of the people injured 
or killed, and provide his specific 
location in Vietnam at the time of each 
stressful event(s) he recalls.  He should 
also be requested to provide the names of 
any battles/campaigns that he participated 
in.  In addition, he should be advised that 
he can submit alternate forms of evidence 
to prove the occurrence of his stressors, 
such as a buddy statement from someone who 
witnessed the incident(s) that he claims to 
have seen or who was told about it at the 
time.  

3.  Contact the U. S. Army & Joint 
Services Records Research Center (JSRRC), 
and any other appropriate agency for 
stressor verification (if sufficient 
information is provided by the veteran).  
At a minimum, unit histories for the 4th 
Transportation Company attached to the 
101st Infantry in Lon Binh and Ben Hoa, 
Vietnam, for the time period February 1966 
to January 1967 must be requested.

4.  Obtain VA medical records compiled 
since August 2005 from the New Orleans 
VAMC.  If no additional records exist the 
case file should be documented accordingly.  
If the veteran identifies other records 
that are relevant to his claim for PTSD 
during the course of this remand, they too 
should be obtained and associated with the 
record.  

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record is 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



